Per Curiam.
Plaintiff was a policyholder in the defendant company, which agreed to indemnify him against loss for liability imposed by law for damages on account of personal injuries. On February 4, 1921, plaintiff learned of an accident to a child of a tenant of a portion of a building owned by the plaintiff. The policy covered accidents to occupants of such building. It provided that “ upon the occurrence of an accident covered by this policy the insured shall give immediate written notice thereof with the fullest information obtainable at the time.” Plaintiff did not give such notice until some two years and a half thereafter. This *597notice was too late and defendant ceased to be liable for any claim growing out of such accident.
Judgment reversed, with thirty dollars costs, and judgment directed for the defendant, with costs.
All concur; present, Lydon, Levy and Chain, JJ.